304 F.2d 953
113 U.S.App.D.C. 77
Cecilia KARIKAS, Appellant,v.UNITED STATES of America, Appellee.
No. 16920.
United States Court of Appeals District of Columbia Circuit.
Argued June 6, 1962.Decided June 14, 1962, Petition for Rehearing En Banc DeniedJuly 30, 1962.

Mr. Walter E. Gillcrist, Washington, D.C., with whom Mr. Edward L. Carey, Washington, D.C., was on the brief, for appellant.
Mr. Anthony G. Amsterdam, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson, Asst. U.S. Atty., and Frederick G. Smithson, Asst. U.S. Atty ., were on the brief, for appellee.  Mr. Abbott A. Leban, Asst. U.S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit judges.
PER CURIAM.


1
Covicted of forging endorsements on six checks, of uttering the checks with the endorsements so forged, and of causing them to be transported in interstate commerce, Miss Karikas appealed.  On November 9, 1961, we affirmed.  Karikas v. United States, 111 U.S.App.D.C. 312, 296 F.2d 434.  The appellant filed in the District Court December 8, 1962, a motion for a new trial on the ground of newly discovered evidence that would tend to show she did not participate in the proceeds of the fraud.  After an evidencetiary hearing, the District Court denied the motion.  This appeal followed.


2
We think the proffered evidence, even if it be considered newly discovered, was insufficient to require the District Court to grant a new trial.


3
Affirmed.